DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 13 AUG 2021 election (ELC.) with traverse of the Invention described in claims 25-33, is acknowledged. Applicants assert that the outstanding Office action fails to properly establish that there would be a serious burden to examine the different Inventions. ELC. page 1. Applicants’ assertion is not persuasive because: 1. the claimed inventions are distinct (cf. Pages 2-3 of 18 JUN 2021 Requirement for Restriction/Election); 2. the inventions have acquired a separate status in the art in view of their different classification; 3. each invention requires a different field of search (e.g., searching different classes/subclasses or e-resources, or employing different search queries); 4. prior art applicable to one invention would not likely be applicable to another invention; and/or 5. the inventions are likely to raise different prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
Claims 34-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention, there being no allowable generic or linking claim. Cf. 18 JUN 2021 Requirement for Restriction/Election.
 Priority
Acknowledgment is made of applicants' claim for foreign priority based on an application filed in KOREA on 22 AUG 2017. It is noted that applicants have filed a certified copy of said 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 29 JAN 2020 and 18 AUG 2021 were filed before the mailing of a first Office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Preliminary Amendment
The preliminary amendment filed on 29 JAN 2020 complies with 37 CFR 1.98(a)(2).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20060138463; below, “Kim” – 29 JAN 2020 IDS noted reference) as evidenced in or in view of Kwak et al. (US 20130241027; below, “Kwak” – 29 JAN 2020 IDS noted reference) and/or Park et al. (US 20080093653; below, “Park” – 29 JAN 2020 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G). Rejections are based on the combined teachings of Kim, Kwak, and/or Park.
RE 25, Kim, in FIGS. 1 to 12C and related text, e.g., Abstract, paragraphs [0001] to [0076], claims 1 to 47, discloses a method of manufacturing a semiconductor device, the method comprising:

    PNG
    media_image1.png
    842
    575
    media_image1.png
    Greyscale

providing a substrate (1) including a first region (A in FIG. 1) and a second region (C in FIG. 1);
forming memory transistors (access/driver and load, e.g., [0017]) on the first region (A in FIG. 1);
forming a first interconnection layer on the memory transistors (access/driver and load, e.g., [0017]) and having first interconnection lines (e.g., 59b, 59c); and
forming a second interconnection layer on the first interconnection layer and having second interconnection lines (e.g., word line 55w, cf. FIG. 1, and ground line 55s, cf. [0068], [0064]), wherein the second interconnection lines on the first region (A in FIG. 1) include:

Kim discloses the claimed invention except for wherein the first line includes a protrusion extending along a third direction, intersecting the first and second directions, toward the substrate (1), and wherein the protrusion is spaced from the second region (C in FIG. 1) by a second distance along the first direction, the second distance being greater than the first distance.
Kwak, in FIGS. 3A-4B, 7C, 8C, and related text, e.g., Abstract, paragraphs [0001] to [0182], claims 1 to 20, teaches a first line including a protrusion (e.g., on word lines 310 and 410) extending along a third direction, intersecting the first and second directions, toward a substrate (102). The protrusion could be spaced from the second region (Kim’s C in FIG. 1) by a second distance along the first direction, the second distance being greater than the first distance (cf. Kwak’s [0070]-[0076]); and/or
Park, in FIGS. 2-4 and related text, e.g., Abstract, paragraphs [0001] to [0042], claims 1 to 17, teaches a first line including a protrusion (130 on word line 129) extending along a third direction, intersecting the first and second directions, toward a substrate (101). The protrusion could be spaced from the second region (Kim’s C in FIG. 1) by a second distance along the first 
It would have been obvious to one of ordinary skill in the art to modify Kim as taught by Kwak and/or Park. This is because the modification provides a semiconductor device in which parasitic coupling capacitance between gates is reduced (see Park [0025]). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 26, Kim discloses the claimed invention except for the method as claimed in claim 25, wherein: the first line further includes a body portion on the protrusion, and a sidewall of the first line has a stepped profile at a boundary between the protrusion and the body portion. Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see cited portions of Kwak and Park noted in the rejection of claim 25.
It would have been obvious … to modify Kim as taught by Kwak and/or Park. This is because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 27, Kim discloses the claimed invention except for the method as claimed in claim 25, wherein a width of the protrusion is substantially equal to the width of the second line. Regarding the underlined portion, see comments regarding underlined portion of claim 26.
It would have been obvious … to modify the device of Kim wherein a width of the protrusion is substantially equal to the width of the second line, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see cited portions of Kwak and Park noted in the rejection of claim 25.
It would have been obvious … to modify Kim as taught by Kwak and/or Park. This is because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 28, Kim discloses the claimed invention except for the method as claimed in claim 25, wherein a level of a bottom surface of the protrusion is higher than a level of top surfaces of the first interconnection lines (e.g., 59b, 59c). Regarding the underlined portion, see comments regarding underlined portion of claim 26.
It would have been obvious … to modify the device of Kim wherein a level of a bottom surface of the protrusion is higher than a level of top surfaces of the first interconnection lines, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see cited portions of Kwak and Park noted in the rejection of claim 25.
It would have been obvious … to modify Kim as taught by Kwak and/or Park. This is because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 29, Kim discloses the claimed invention except for the method as claimed in claim 25, wherein a level of a bottom surface of the protrusion is lower than a level of a bottom surface of the second line. Regarding the underlined portion, see comments regarding underlined portion of claim 26.
It would have been obvious … to modify the device of Kim wherein a level of a bottom surface of the protrusion is lower than a level of a bottom surface of the second line, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see cited portions of Kwak and Park noted in the rejection of claim 25.
KSR, 550 U.S. 398 (2007).
RE 30, Kim discloses the method as claimed in claim 25, wherein the second interconnection lines (55w, 55s) further include a third line (e.g., conductive lines such as 59nʹ, 59pʹ, 59i, 59nʹʹ, 59pʹʹ) on the second region (C in FIG. 1), (see Kwak and/or Park for: wherein the third line is adjacent to an end of the first line and spaced apart from the protrusion by the second distance). Regarding the underlined portion, see comments regarding underlined portion of claim 26.
It would have been obvious … to modify the device of Kim wherein the third line is adjacent to an end of the first line and spaced apart from the protrusion by the second distance, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see cited portions of Kwak and Park noted in the rejection of claim 25.
It would have been obvious … to modify Kim as taught by Kwak and/or Park. This is because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 31, Kim discloses the claimed invention except for the method as claimed in claim 30, wherein a distance between the third line and the end of the first line is smaller than a distance between the third line and an end of the protrusion. Regarding the underlined portion, see comments regarding underlined portion of claim 26.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see cited portions of Kwak and Park noted in the rejection of claim 25.
It would have been obvious … to modify Kim as taught by Kwak and/or Park. This is because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 32, Kim discloses the method as claimed in claim 25, further comprising:
forming logic transistors (26nʹ 26pʹ, 26nʹʹ, 26pʹʹ, e.g., [0017]) on the second region (C in FIGs. 7C-12C).
RE 33, Kim discloses the method as claimed in claim 25, wherein the memory transistors (access/driver and load, e.g., [0017]) include:
first and second access transistors (e.g., 26a, 26cʹ of FIG. 7-12A);
first and second pull-up transistors ( SRAM cells – Abstract, e.g., output of logic gates); and
first and second pull-down transistors (e.g., output of logic gates), wherein the first interconnection lines (e.g., 59b, 59c) include a bit line (59b) and a power line (59c) on the memory transistors (access/driver and load, e.g., [0017]), and wherein the first line is a word line (55w, e.g., FIG. 1) and the second line is a ground line (55s, e.g., [0068], [0064]).
Claims 25-33 are rejected.
Conclusion
The prior art made of record and not relied upon, Jung et al. (US 20040238892), is considered pertinent to applicants’ disclosure. Jung et al. does not teach, inter alia, a first line including a protrusion extending along a third direction, intersecting first and second directions, toward a substrate, and wherein the protrusion is spaced from a second region by a second distance along the first direction, the second distance being greater than the first distance.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815